Decree so far as appealed from reversed on the law, with costs to the appeEant, payable out of the estate and matter remitted to the Surrogate’s Court for further proceedings on the ground that the law does not authorize a guardian to institute a discovery proceeding under the circumstances shown in this record (Surr. Ct. Act, § 205)*  and that the record discloses nothing which authorized the surrogate to require the executor to give a bond. (Surr. Ct. Act, §§ 94-97.) AE concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.